Solicitada la desestimación del presente recurso por no haberse notificado la apelación a una parte en el procedi-miento, la apelante se opuso alegando no haber base ante el tribunal para poder decidir si la persona dejada de no-tificar era o no una parte contraria.
Ante el tribunal sólo había, además de la moción de des-estimación y de la oposición a la misma, copia certificada de una llamada “segunda demanda” — de la que aparecía que se trataba de un cobro de dinero por el procedimiento ejecutivo sumario dirigido contra la deudora hipotecaria y los actuales dueños de la finca que de ella adquirieron — y del escrito de apelación.
No hallándose el tribunal con esos únicos elementos ante sí en condiciones de decidir si la parte a quien se dejó de notificar era o no una parte adversa, bajo las circunstan-cias, y siguiendo la práctica adoptada en otros casos, entre ellos el de Urrisa v. Negrón, 21 D.P.R. 439, desestimó la moción sin perjuicio de que se reprodujera una vez perfec-cionada la apelación con el archivo de la transcripción de autos.